Per Curiam,
We all concur in the conclusion reached by the learned judge of the common pleas upon the questions arising upon the trial. His opinion satisfactorily shows that binding direction should have been given for the defendant. It is argued that as no exception was taken to the charge or to the refusal of the defendant’s points, and no question of law was reserved, the court was without authority to enter judgment for the defendant. But one of the points was a request for binding direction, and this having been refused and verdict having been rendered for the plaintiff, the defendant was in position *475“to move the court to have all the evidence taken upon the trial duly certified and filed so as to become part of the record and for judgment non obstante veredicto upon the whole record,” as provided in the Act of April 22, 1905, P. L. 286. We find nothing in the act, or in any decision under it which has been called to our attention, making an exception to the refusal of such point a condition precedent to the exercise of the authority given by the act.
The assignments of error are overruled, and the judgment is affirmed.